Citation Nr: 1022541	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-37 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from February 1979 to 
August 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Des Moines, Iowa.  The Veteran currently resides 
within the jurisdiction of the Houston, Texas RO.                 

By an October 2009 action, the Board remanded this case for 
additional development.


FINDING OF FACT

In March 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal in regard to the issue 
of entitlement to service connection for bilateral hearing 
loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran for the issue of entitlement to service connection 
for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2009).

By a November 2005 decision, the RO denied the Veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The Veteran perfected an appeal in November 
2006 as to this issue.  In an October 2009 action, the Board 
remanded this case for additional development.  By a 
Supplemental Statement of the Case (SSOC), dated in March 
2010, the RO continued to deny the Veteran's claim for 
service connection for bilateral hearing loss.  However, in a 
return response to the SSOC, the Veteran stated that he 
wished to withdraw his appeal as to the issue of entitlement 
to service connection for bilateral hearing loss.  

In this case, the Board recognizes that prior to the 
promulgation of a decision by the Board, the Veteran 
indicated that he wished to withdraw his appeal with respect 
to the issue of entitlement to service connection for 
bilateral hearing loss.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the aforementioned issue.  Hence, the Board 
finds that the Veteran has withdrawn his claim as to this 
issue, and accordingly, the Board does not have jurisdiction 
to review the appeal as to this issue of entitlement to 
service connection for bilateral hearing loss, and it is 
dismissed.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is dismissed.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


